Title: To Benjamin Franklin from William Franklin, 13 November 1765
From: Franklin, William
To: Franklin, Benjamin


Honoured Father
Burin. Novr. 13, 1765½ after 9—P.M.
Mr. James Logan has just called upon me, to let me know that there is a Vessel sails Tomorrow for Liverpool, and that he returns to Philadelphia early in the Morning in hopes of being in Time to write by her. Had I known anything of this Vessel’s being to sail before, I should have wrote you a long Letter, as I have a great deal to communicate had I Time, but at present I am obliged to write to the Lords of Trade, and acquaint them with our Situation with regard to the Stamp Act. I have had a difficult Part to manage so as to steer clear of giving any Umbrage to the People here, and of embarrassing myself with the Ministry in England. They have not given any of the Governors (as I can learn) the least Directions with regard to their Conduct on this critical Occasion; nor can we guess their Sentiments on the Affair, tho’ we have Letters from the Secretary of State so late as the 14th. of September when they must probably have heard of the Commotions on Account of the Stamp Act. It was extremely lucky for me, that the Proprietary Party published those Lies against me in the Paper read at the Lodge, as it gave me an Opportunity by a seasonable Answer to remove the Prejudices imbibed against me by the Inhabitants of this Province, occasioned by the many gross Falsehoods which the Proprietarians had got circulated. If I had not published something to refute them, I have every Reason to think that I should have been burnt in Effigy in several of the Counties, and had my Effects destroyed. But I thank God I now stand extremely well with the People in all Parts of the Province. And their Resentment is turn’d against their Speaker, whom they have burnt in Effigy in most of the Towns in E. Jersey, for not signing the Addresses at the Congress. They talk of expelling him at the next Sessions 1st. For not transmitting the Assembly’s Answer to the Letter from the Speaker of Massachusetts. 2d. for calling the Members of Assembly together by his own Authority without having first apply’d to the Governor to call them. His having Recourse to this irregular Procedure, made the People believe he had faild in getting the House called in a regular Way, and consequently confirm’d the Reports of my being averse to their Meeting. 3d. for not signing the Addresses at New York.
Mr. D[avi]d Ogden at the last Meeting of the Council moved that I should call the Assembly immediately without any Application of the Members of Assembly but I chose to avoid it, as I must have then gone to Amboy, and must have made a Speech to them on the Subject, which I would willingly guard against, as I cannot suffer myself to call the Authority of Parliament to pass such an Act in Dispute, and as I see, by what Govr. Barnard has experienced, that it can answer no good End whatever to attempt to reason with the People in their present Temper. But as it would not have been prudent to refuse calling the Assembly altogether at this Conjuncture, I put it on this Footing, that If the Speaker and 9 Members would request it the House should be called; This I find quite satisfyes the People, and will, if gone into, be an Ease to myself. For now I have Nothing to do when they let me know they are met, but to tell them that I am ready to receive anything they may have to Communicate. Govr. Barnard and Govr. Colden by an unnecessary Officioussness have made Matters much worse in their Governments than they otherwise would have been. Indeed for any Man to set himself up as an Advocate for the S[tam]p Act in the Colonies is a meer Piece of Quixotism, and can answer no good Purpose whatever. And if he is an Officer of Government he not only becomes obnoxious, but is sure to lose all the Authority belonging to his Office. It seems to me that we might legally go on with Business in the usual Way, as much as if the Stamps had never been sent, or had been lost at Sea, seeing that no Commission or Instr[uction]s have been sent to any Body to execute the Act in this Province. But the Council were afraid to advise this Measure lest it should displease the Ministry, and they were afraid to advise the not going into it lest they should irritate the People of the Province, who seem inclined to compel the Officers of Government to go into it; and will I am of Opinion do it, if our Neighbours set the Example.
Enclose [remainder missing.]
